Citation Nr: 0009384	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran presented testimony from that RO at a 
video conference hearing held before the undersigned, seated 
in Washington, DC, in March 2000.  Additional evidence was 
submitted later in March 2000, consisting of the report of a 
September 1999 VA examination previously considered and the 
report of a March 2000 psychological evaluation of the 
veteran by Ahvay Muhammad, Ph.D., for which a waiver of 
initial RO consideration was attached. 

The Board notes that the veteran, at a May 1997 VA 
examination, raised the issue of entitlement to service 
connection for shell fragment wounds of the abdomen.  This 
matter is therefore referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his PTSD.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.7 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

Briefly, as was noted in the Introduction, the veteran's 
service ended in March 1970.  In January 1998, service 
connection for PTSD was granted, for which the veteran was 
assigned a 30 percent evaluation for the period from August 
23, 1996, to April 13, 1997, a 100 percent evaluation for 
April 14, 1997, to July 31, 1997, and a 30 percent evaluation 
for the period from August 1, 1997.  In November 1999, the RO 
increased the rating assigned the veteran's PTSD to 50 
percent disabling for the period from August 23, 1996, to 
April 13, 1997, and for the period from August 1, 1997.  
These evaluations have remained in effect since that time.

VA treatment records for 1993 to August 1999 disclose 
treatment for various psychiatric complaints, including 
nightmares, flashbacks, auditory hallucinations, sleep 
difficulties, intrusive thoughts, depression, anxiety 
attacks, memory impairment, hypervigilance, an exaggerated 
startle reflex, irritability, the inability to trust others 
and anhedonia.  The veteran reported living with relatives 
and indicated that he was last employed around 1992.  The 
treatment records document several psychiatric 
hospitalizations of the veteran, and indicate that the 
veteran attended several inpatient PTSD psychotherapy groups; 
his PTSD symptoms appeared to improve following these 
sessions.  On mental status evaluation, the veteran was alert 
and oriented and well groomed, with no evidence of psychosis 
or organicity and no evidence of suicidal or homicidal 
ideation.  His affect ranged from full to anxious and 
constricted, and his mood ranged from appropriate to anxious 
and irritable.  His speech was described as fluent and 
coherent, and his insight and judgment were considered fair.  
The treatment reports document that the veteran was 
considered unemployable, and the veteran was assigned Global 
Assessment of Functioning (GAF) scores ranging from 40 to 60.

The veteran was afforded a VA examination in December 1993, 
at which time he reported a recent history of depression as 
well as treatment for several physical disabilities.  He also 
reported a history of alcohol abuse, although he indicated 
that he no longer indulged in more than an occasional beer.  
On mental status examination the veteran appeared somewhat 
depressed.

On file is the report of a May 1996 psychiatric evaluation of 
the veteran, which was completed for the Michigan Department 
of Social Services.  The veteran reported experiencing PTSD 
symptoms as well as depression and anxiety attacks.  On 
mental status examination the veteran presented as lucid, but 
with a depressed mood.  His memory was described as 
essentially unimpaired, but he exhibited slight to moderate 
difficulties with concentration.  He also exhibited slight to 
moderate difficulty with social interaction and with his 
ability to adapt.  The veteran was diagnosed with depressive 
disorder not otherwise specified, and with rule out panic 
disorder.

On VA examination in December 1996, the veteran complained of 
sleep difficulties and flashbacks.  He denied experiencing 
auditory hallucinations.  The veteran indicated that he lived 
with relatives and reported that he was last employed in 
approximately 1990.  On mental status examination, the 
veteran appeared intoxicated and his clothing was considered 
barely appropriate, although his personal hygiene was 
described as fair.  The veteran was diagnosed with acute 
intoxication, possible secondary to medication, and was 
assigned a GAF score of 40.  The examiner concluded that 
there was little clinical support for a diagnosis of PTSD due 
to the veteran's intoxicated state.

On VA examination in May 1997, the veteran reported that he 
had been unemployed for several years.  He complained of 
current symptoms including flashbacks and depression, and he 
reported that he avoided people and tended to stay home.  On 
mental status examination the veteran was oriented and 
presented as casually dressed with adequate hygiene.  His 
speech was slurred, but was adequate and fluent.  His affect 
was described as flat or dysphoric.  No abnormalities in 
thought productivity were identified, and his thought 
associations were coherent and goal directed.  He exhibited 
no irrational or psychotic thought content.  The presence of 
some impairment of cognitive functioning was noted on 
examination.  The veteran was diagnosed with substance 
induced mood disorder and with PTSD by history.  The examiner 
concluded that the veteran's PTSD was not the primary cause 
of his current impairment, and assigned the veteran a GAF 
score of 50.

On file is the report of an October 1998 psychiatric 
evaluation of the veteran performed for the State of 
Michigan.  On mental status examination the veteran presented 
as oriented, coherent and logical.  His general fund of 
information was considered average, but his memory was 
described as moderately impaired.  He exhibited markedly 
limited concentration and moderate to marked impairment in 
adaptability.  He was considered capable of functional levels 
of concept formation.  The veteran reported experiencing 
emotional numbness and complained of irritability.  His 
social life was considered severely restricted.  Severe PTSD 
with chronic depression was diagnosed.  The veteran was 
assigned GAF scores ranging from 44 to 45. 

On file is a July 1999 statement by a VA physician which 
indicates, in essence, that the veteran continued to exhibit 
psychiatric symptoms, including depression, confusion, severe 
memory impairment, sleep problems, nightmares, verbal 
explosiveness and difficulty in structuring any consistent 
daytime activities.  The veteran reportedly continued to 
attend psychotherapy on an irregular basis, but the examiner 
concluded that the veteran was unemployable in any capacity 
and totally disabled occupationally; the examiner indicated 
that this situation was permanent in nature.  The veteran was 
diagnosed with severe PTSD with depression, and assigned a 
GAF score of 34.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1999, at which time he testified that 
had been unemployed for several years; he averred that he had 
stopped working secondary to his PTSD symptoms.  He reported 
experiencing flashbacks, sleep difficulties, memory 
impairment and confusion, an exaggerated startle reflex, 
anger outbursts, feelings of worthlessness and a lack of 
interest in activities.  He also reported experiencing panic 
attacks, primarily when in public.  He testified that he 
tended to avoid people, that he had no friends, and that he 
did not associate with family members.

The veteran was afforded a VA examination in September 1999, 
at which time he complained of nightmares, flashbacks, sleep 
problems, depression, hypervigilance, hyperarousal symptoms, 
an exaggerated startle reflex and interpersonal problems.  He 
reported that he was unemployed and that he lived with a 
relative.  He reported that he tended to isolate himself, and 
that he usually remained home, except when he attended 
therapy groups.  On mental status examination the veteran 
presented as alert, oriented and casually dressed.  His 
affect and mood were described as anxious and his speech was 
tremulous.  He denied experiencing any hallucinations, and he 
exhibited no formal thought disorder.  He reported thinking 
of suicide frequently, but denied any current plan or intent.  
He exhibited some memory impairment, but displayed reasonable 
insight.  The veteran was diagnosed with severe PTSD and 
assigned a GAF score of 38.  The examiner concluded that the 
veteran was unemployable due to his PTSD.

Of record is the report of a November 1999 examination of the 
veteran by a VA social worker.  The author noted that the 
veteran was last employed in 1990 and that he reported 
maintaining little contact with his family members.  He 
complained of auditory hallucinations and admitted that he 
had recently used alcohol.  He stated that he slept no more 
than two hours each night, and he complained of poor 
concentration and an inability to structure his day.  He also 
reported that he was verbally explosive.  On evaluation, the 
veteran's hygiene and grooming were described as fair.  His 
affect was appropriate and his mood was anxious. 

At his March 2000 hearing before the undersigned, the veteran 
essentially contended that the evidence on file supported his 
claim.

On file is the report of a March 2000 psychological 
evaluation of the veteran by Ahvay Muhammad, Ph.D.  The 
veteran at that time reported that he had held numerous jobs 
in the past.  His present complaints included depression, 
sleep disturbances, anger outbursts, suicidal ideation, 
significant memory impairment, nightmares, flashbacks, 
intrusive thoughts, panic attacks, anhedonia, hyperarousal 
symptoms and an exaggerated startle reflex.  On mental status 
examination, the veteran's affect was described as flat and 
his mood as depressed.  His abstract reasoning and memory 
were described as severely impaired.  His speech was 
circumstantial and tangential, and he exhibited frequent 
thought derailment and blocking.  The veteran was diagnosed 
with severe PTSD and with panic disorder, and was assigned a 
GAF score of 22.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations and under 
the new schedular criteria in making its rating decision of 
January 1998.  The August 1998 Statement of the Case and 
subsequent supplemental statements of the case also reflect 
consideration of the veteran's claim under the new schedular 
criteria.  

Previous PTSD Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

PTSD warrants a 50 percent rating when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994). 

Review of the evidence of record discloses that the veteran 
has not worked since approximately 1990, and that his work 
history prior to 1990 apparently was somewhat erratic.  
Although the veteran has several physical disabilities which 
impact on his employability, the evidence on file clearly 
shows that symptoms associated with his PTSD currently 
interfere with his ability to obtain or maintain employment.  
VA treatment records have demonstrated the presence of 
significant and persistent PTSD symptomatology, and indicate 
that he is considered unemployable, and his treating 
physician in July 1999 and the VA examiner in September 1999 
both concluded that the veteran is unemployable on a 
permanent basis due to his PTSD, assigning GAF scores 
consistent with this evaluation.  These conclusions are 
additionally supported by Dr. Muhammad's March 2000 
evaluation of the veteran.  

In view of the documented severity and persistence of the 
veteran's PTSD symptomatology, as well as his history of 
unemployment and the opinions of the July 1999 treating 
physician and the September 1999 VA examiner, the Board is 
satisfied that the veteran's PTSD has rendered him 
demonstrably unable to obtain or retain employment.  
Accordingly, the Board concludes that a 100 percent 
disability rating for the veteran's service-connected PTSD is 
warranted.  Since the Board concludes that a 100 percent 
evaluation is warranted under the old criteria, it is not 
necessary to evaluate the veteran under the new rating 
criteria.



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

